Citation Nr: 1136078	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a cold weather injury, right upper extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected residuals of a cold weather injury, left upper extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected residuals of a cold weather injury, left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected residuals of a cold weather injury, right lower extremity, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran presented testimony at a Travel Board Hearing chaired by a Veterans Law Judge in October 2008.  Unfortunately, this Veterans Law Judge is no longer in the employment of the Board due to retirement.

Consequently, the Veteran was offered the opportunity for an additional hearing before the Board in an August 2011 letter so that he would have an opportunity to provide testimony before the Veterans Law Judge who will now decide his appeal.  He replied in September 2011 and indicated he desired another hearing before a Veterans Law Judge at the RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


